Case 1:21-cv-22440-KMW Document 30 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                 CASE NO.: 1:21-CV-22440-WILLIAMS/MCALILEY

  DONALD J. TRUMP, the Forty- Fifth
  President of the United States, ELIZABETH
  ALBERT, KIYAN AND BOBBY
  MICHAELM JENNIFER HORTON,
  ANDRES CABOS, MAGALYS RIOS, AND
  MARIA RODRIGUEZ-FRESNEDA,
  INDIVIDUALLY AND ON BEHALF OF
  THOSE SIMILARLY SITUATED,

         Plaintiff and the Class,
  vs.

  FACEBOOK, INC., and
  MARK ZUCKERBERG,

         Defendants.
                                                 /
                PLAINTIFF’S MOTION TO EXCEED PAGE LIMITATIONS

        Plaintiff, Donald J. Trump (“Plaintiff''), hereby moves for an Order permitting Plaintiff to

 file a Motion for a Preliminary Injunction and Memorandum in Support (“Motion”) that exceeds

 the page limitation set by Local Rule 7.1(c).

                     M EMORANDUM OF POINTS AND AUTHORITIES
        In support of this Motion to exceed the twenty-page limitation set by Local Rule 7.1(c),

 Plaintiff states as follows: Local Rule 7.1(c) prohibits him from filing motions and incorporated

 memoranda of law that exceeds twenty pages without prior permission of the Court. In connection

 with his four-count Complaint, Plaintiff will be moving for a Preliminary Injunction against the

 above-named Defendants who operate a massive social media company that violates the First

 Amendment and is designed to use unfair trade practices based on Defendants' misleading

                                             Page 1 of 4
Case 1:21-cv-22440-KMW Document 30 Entered on FLSD Docket 08/13/2021 Page 2 of 4




 representations that treats consumers differently, using differing standards to censor them. These

 deceptive representations have likely injured hundreds of thousands of consumers across the

 country. The Defendant’s ongoing practices violate the First Amendment to the U.S. Constitution,

 and the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. 501.201 et seq., which

 prohibits deceptive and unfair practices in or affecting commerce. ln light of the number of parties

 involved, and the voluminous evidence illustrating Defendant’s illegal activity, Plaintiff requires

 more than twenty pages to set forth adequately the legal and factual basis for the requested relief,

 and to demonstrate that this case requires a Preliminary Injunction enjoining Defendants, allowing

 Plaintiff to demonstrate that he has satisfied the burden of proof necessary.

          In addition to an ordinary case where twenty pages is more than adequate for the evaluation

 of a Motion for Preliminary Injunction, this case requires:

          (1) the showing of multiple facts within the Memorandum of Law that prove Plaintiff’s

 claims, well beyond those within the accompanying Declarations;

          (2) the existence of multiple constitutional issues that have not been litigated in any court

 in the Southern District of Florida; and

          (3) the existence of several factual and legal issues that have not been litigated under the

 new Florida social media statute, SB7072, which went into effect on July 1, 2021, both under the

 Florida Unfair and Deceptive Trade Practices Act and the United States Constitution.

          WHEREFORE, for the reasons stated above, the Plaintiff respectfully request that the Court

 grant the accompanying Proposed Order allowing the Plaintiff to file his Motion in excess of twenty

 pages.




                                              Page 2 of 4
Case 1:21-cv-22440-KMW Document 30 Entered on FLSD Docket 08/13/2021 Page 3 of 4




                                                          Respectfully submitted by,

                                                         /s/ Matthew Lee Baldwin, Esq
                                                         Fla. Bar No.: 27463
                                                         Email: Matthew@VargasGonzalez.com
                                                         Vargas Gonzalez Baldwin
                                                         Delombard, LLP
                                                         815 Ponce de Leon Blvd., Third Floor
                                                         Coral Gables, Florida 33134


                                CERTIFICATE OF CONFERRAL

         Pursuant to S.D. Fla. L.R. 7.1, the Motion for a Preliminary Injunction does not require a

 pre-filing conferral. Accordingly, Plaintiff requests leave from this Honorable Court to file said

 motion in excess of the local rule page limit. Defendants will be served with the Motion for

 Preliminary Injunction immediately after it is filed.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Exceed Page

 Limitations was served by CM/ECF filing system on August 13, 2021, on all counsel or parties of

 record on the service list.                              Respectfully submitted by,

                                                         /s/ Matthew Lee Baldwin, Esq
                                                         Fla. Bar No.: 27463
                                                         Email: Matthew@VargasGonzalez.com
                                                         Vargas Gonzalez Baldwin
                                                         Delombard, LLP
                                                         815 Ponce de Leon Blvd., Third Floor
                                                         Coral Gables, Florida 33134




                                              Page 3 of 4
Case 1:21-cv-22440-KMW Document 30 Entered on FLSD Docket 08/13/2021 Page 4 of 4




                                  SERVICE LIST

 JOHN P. COALE                               mjones@ibolaw.com
 2901 Fessenden St. NW
 Washington, D.C. 20008                      ROLAND A. PAUL
 johnpcoale@aol.com                          rpaul@ibolaw.com
 Telephone: (202) 255-2096
                                             RYAN S. TOUGIAS
 THE DUDENHEFER LAW FIRM L.L.C               rtougias@ibolaw.com
 FRANK C. DUDENHEFER, JR.
 fcdlaw@aol.com                              SEAN M. HAMILL
 2721 St. Charles Ave, Suite 2A              (Pro Hac Vice Forthcoming)
 New Orleans, LA 70130                       shamill@ibolaw.com
 Telephone: (504) 616-5226
                                             170 Mason Street
 IVEY, BARNUM & O’MARA                       Greenwich, CT 06830
 JOHN Q. KELLY                               Telephone: (203) 661-6000
 jqkelly@ibolaw.com                          Facsimile: (203) 661-9462
 MICHAEL J. JONES




                                    Page 4 of 4
